(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, la parte apelarla presentó una moción solicitando la desestimación del recurso por causa de abandono, cuya vista se ce-lebró sin asistencia de las partes en mayo dieciséis actual; y
Por Cuanto, de la moción y de la certificación acompañada a la misma resulta que la apelación se interpuso el quince de febrero úl-timo, solicitándose el diecinueve de la Corte que ordenara al taquí-grafo que preparara la transcripción de la evidencia como en efecto lo ordenó, dejando vencer el taquígrafo el término concedídole sin que presentara la transcripción ni solicitara prórroga para ello; y
Por Cuanto, a la fecha de la moción, ni a la de su vista, ni aún, se han radicado los autos en este tribunal, habiendo transcurrido con exceso el término de ley;
Por tanto, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.